          Case 1:20-cr-00544-LJL Document 40 Filed 07/09/21 Page 1 of 1




                                                           July 9, 2021
BY ECF
Judge Lewis J. Liman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Corey Smith
       20 Cr. 0544 (LJL)

Dear Judge Liman:

        As discussed on the record yesterday, I write with the consent of the government to
respectfully request that the Court modify the bail conditions of both Mx. Corey Smith and
Elaine Carberry so that they are permitted to speak and meet with each other outside the presence
of counsel.

Respectfully submitted,
                                                     7/9/2021
________/s/_______
Julia Gatto                                          SO ORDERED:
Assistant Federal Defender
Tel: (212) 417-8750
                                                     _______________________________
                                                     HONORABLE LEWIS L. LIMAN
cc:    AUSA Christy Slavik (via ECF)
